DECISION
• The application of the above-named defendant for a review of the sentence of 3 years for first degree burglary to run consecutively to a 15 year sentence received in February, 1961, in Cascade County, Montana imposed on May 6th, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence for 3 years for burglary imposed May 6, 1966, be' made concurrent with defendant’s prior sentence of 15 years imposed in February, 1961, rather than consecutive.
While it is true that the presumption is that the sentencing judge was correct in his assessment of the situation and was justified in imposing the sentence he did, nevertheless it has been made to appear to this Court that the interests of justice, the sentencing goals kept in mind, would be better served by making possible an earlier supervised release of this defendant, particularly when it is considered that his original sentence will not expire until 1976.
We thank Professor David J. Patterson, Acting Director of the Montana Defender project, for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.